                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    PAUL ROBERTS,                                                       CIVIL ACTION
                            Plaintiff,

                   v.

    AMERICAN AIRLINES,                                                  NO. 20-2202
                  Defendant.

DuBois, J.                                                                                November 4, 2020

                                           MEMORANDUM

     I.       INTRODUCTION

           This lawsuit arises from an employment dispute between plaintiff, Paul Roberts, and

defendant, American Airlines, Inc. Plaintiff alleges that (1) defendant violated the Philadelphia

Fair Practices Ordinance and the Pennsylvania Human Rights Act by terminating plaintiff’s

employment in 2017 in retaliation for the filing by plaintiff of a grievance against defendant

alleging unlawful discrimination in 2014, and (2) the 2017 termination violated the settlement

agreement that resolved the 2014 grievance. Presently before the Court are plaintiff’s Motion to

Remand and defendant’s Motion to Dismiss. For the reasons that follow, plaintiff’s Motion to

Remand is denied, and defendant’s Motion to Dismiss is denied.

     II.      BACKGROUND1

              A. Plaintiff’s First Termination and Settlement Agreement

           Plaintiff is a Jamaican American male residing in Philadelphia, Pennsylvania. Fourth

Amended Complaint (“FAC”) ¶ 1. Defendant is an airline incorporated in Delaware with its

principal place of business in Tarrant County, Texas. Not. of Removal ¶ 10; Def.’s Mot. Dismiss


1
  As required on a motion to dismiss and motion to remand, the Court accepts all such factual allegations in the
Fourth Amended Complaint as true.
at 2.

        Plaintiff began his employment with defendant as a fleet agent on June 21, 2004 in

Philadelphia, Pennsylvania. FAC ¶¶ 8, 12. “As a fleet agent, [plaintiff’s] duties entailed loading

and unloading aircraft cargo, handling and transferring baggage, and marshaling aircrafts.”

Id. ¶ 13. Defendant terminated plaintiff’s employment in or around October 2014. Id. ¶ 14. In

response, plaintiff filed a grievance with the Pennsylvania Human Relations Commission

(“PHRC”), alleging defendant unlawfully terminated his employment based on his race and sex,

and a union grievance with the International Association of Machinists and Aerospace Workers.

Id. ¶¶ 15-16.

        “[O]n July 18, 2016, Plaintiff entered into a settlement agreement with the Defendant

which permitted Plaintiff to return to work on the condition that he agree to a one-year

probationary period.” Id. ¶ 18. The settlement agreement (the “Agreement”) provides that, if

defendant believes plaintiff (the “Employee”) violated the terms of the Agreement, defendant

will hold a hearing at which defendant “will discuss with Employee the evidence in support of its

belief that Employee has failed to comply with the terms and conditions of this Agreement.”

FAC Ex. A ¶ 7 § (b). Under the Agreement, the “Employee and/or Employee’s Union

representative will have the opportunity to present any evidence demonstrating their belief that

Employee has not violated the terms of this Agreement.” Id. The Agreement also contains a

forum selection clause providing that any claim arising out of the Agreement “will be brought in

the state or federal courts sitting in Tarrant County, Texas.” Id. ¶ 20.

        Plaintiff’s one-year probationary period under the Agreement was scheduled to end

July 12, 2017. FAC ¶ 25. Plaintiff alleges that “at all times relevant to this complaint,




                                                 2
Defendant and its management were aware that Plaintiff’s probationary period ended on July 12,

2017.” Id. ¶ 25.

           B. Plaintiff’s Return to Work and Second Termination

        Plaintiff alleges that, on May 6, 2017 he “was falsely accused of leaving his regularly

scheduled work station without informing the Lead Supervisor.” FAC ¶ 28. As a result of this

accusation, defendant conducted an investigation and board hearing, led by manager Bruce

Lancaster, to determine whether plaintiff violated the Agreement. Id. ¶ 28. According to

plaintiff, “these false allegations could not be sustained” for two reasons. Id. ¶ 28. First, May 6,

2017 was a Saturday, and plaintiff did not regularly work Saturdays, meaning he did not have a

“regularly scheduled work station.” Id. ¶ 28. Second, defendant accused plaintiff of “leaving his

post at a gate that he was not even working” that day. Id. ¶ 28.

        On May 17, 2017, while plaintiff was working at his assigned post, defendant

“broadcast[ed]” that management was searching for him. Id. ¶ 29. In response, plaintiff “left his

post to report to the manager, Bruce Lancaster.” Id. ¶ 30. Lancaster told plaintiff he was not

looking for him. Id. ¶ 31. Plaintiff alleges this was a “deliberate attempt by Defendant to

manufacture cause for Plaintiff’s termination by getting him to leave his post for no reason.” Id.

¶ 32.

        “On June 6, 2017, Plaintiff was assigned to a plane that ultimately would be delayed over

two hours. After waiting outside for over two hours for the plane to be fixed, Plaintiff could no

longer hold himself.” Id. ¶ 34. Plaintiff asked for permission to leave his post to use the

restroom. Id. ¶ 35. The Lead Supervisor, Vince Troil, gave plaintiff permission to do so. Id.

¶ 36. While he was using the restroom, Troil informed Lancaster “the plane was ready to go and




                                                 3
radioed for another” fleet agent. Id. ¶ 37. “In accordance with everyday company policy and

practice another [fleet agent] arrived and the plane departed without further incident.” Id. ¶ 37.

       The next day, plaintiff “was informed by letter that a meeting was to be held on June 8,

2017 to determine if he had violated his settlement agreement.” Id. ¶ 39. The letter did not

provide plaintiff with an explanation of the claimed violation. Id. ¶ 40. At the hearing, plaintiff

asked for an explanation, but the senior manager, Manal El-Nadal, said that he “didn’t have an

answer.” Id. ¶ 43. “Plaintiff had no opportunity to properly present evidence demonstrating he

in fact did not breach the [A]greement.” Id. ¶ 42. As such, plaintiff alleges the hearing violated

the procedures outlined in the Agreement. Id. ¶¶ 42; 82-84.

       Plaintiff later learned that he was accused of leaving his post without permission when he

went to the restroom. Id. ¶ 44. “Accordingly, Plaintiff produced and submitted to Defendants

[sic] board an affidavit written and signed by Lead Supervisor Vince Troil. The Employee

Statement describes the incident in detail and states unequivocally that Plaintiff had asked Mr.

Troil permission to leave his post to go to the bathroom that day and was told to go.” Id. ¶¶ 46-

47; see also Pl.’s FAC Ex. B.

       “Despite his Supervisor’s exculpatory statement that Plaintiff did not violate any

company rules, regulations, policies or procedures, on June 15, 2017, Plaintiff was

unceremoniously terminated by Defendant via letter. Defendant’s termination letter does not

provide any reason for termination other than that Plaintiff violated the July 2016 employment

agreement.” FAC ¶¶ 49-50.




                                                 4
              C. Procedural History

         Plaintiff filed the first Complaint in this matter on June 20, 2019 in the Court of Common

Pleas of Philadelphia County.2 In that Complaint, plaintiff asserted claims of retaliation under

federal and state law and breach of contract and demanded damages in excess of the arbitration

limit, not a specific amount. Defendant removed the case to federal court based on federal

question jurisdiction. On September 19, 2019, plaintiff filed the First Amended Complaint, in

which he withdrew all federal law claims. He subsequently filed a Motion to Remand, which was

granted.

         Plaintiff filed two additional amended complaints as the case proceeded in state court, on

February 3, 2020 (“Second Amended Complaint”) and February 24, 2020 (“Third Amended

Complaint”), respectively. None of plaintiff’s amended complaints stated an amount in

controversy.3

         On February 5, 2020, as the case proceeded in state court, defendant served plaintiff with

Requests for Admission asking plaintiff, inter alia, to admit or deny that he was seeking

damages in excess of $75,000. See Def.’s Dismiss Ex. 2. Plaintiff responded on April 30, 2020.

Def.’s Resp. to Mot. Remand Ex. 3. He answered:

                  Plaintiff admits that he seeks damages in excess of the statutory
                  threshold for arbitration under the Pa. R. C. P. Plaintiff can neither




2
  Plaintiff alleges, “The relevant portions of this action have been administratively processed with the City of
Philadelphia Commission on Human Relations (PCHR) and dual-filed with the Pennsylvania Human Relations
Committee (PHRC). . . . All conditions precedent have been met in accordance with administrative proceedings
handled by any of the agencies mentioned above.” FAC ¶¶ 9-10.
3
  Plaintiff filed a Case Management Memorandum on February, 21, 2020, while the case was pending in state court.
See Def.’s Response to Mot. Remand Ex. 1. Plaintiff did not include an amount in controversy in the memorandum.
Rather, on the line that asked for plaintiff’s demanded monetary damages, plaintiff wrote, “Back pay and emotional
distress.” Id. Plaintiff also sent defendant a Demand Letter on March 20, 2020. Pl.’s Reply to Mot. Remand Ex. 1.
In the letter, plaintiff stated he would settle the case for $75,000. Id. Plaintiff stated, “Given the facts of this case,
should it proceed to trial, a Philadelphia jury would likely award significantly higher damages including three years
back pay, compensatory damages, as well as attorney’s fees and costs.” Id.

                                                            5
                     confirm nor deny Defendants [sic] hypothetical number as Plaintiff
                     has not yet calculated damages as damages continue to accrue.

Def.’s Resp. to Mot. Remand Ex. 3.

              Defendant also served plaintiff with Interrogatories asking plaintiff, inter alia, whether he

had secured other employment after his termination by defendant. Def.’s Not. of Removal Ex. 1

at 2. On April 30, 2020, plaintiff responded and disclosed that he was unemployed until May

2019.4 Def.’s Not. of Removal Ex. 1 at 2-18. With knowledge of plaintiff’s wages while he was

employed by defendant and the amount of time plaintiff was out of work, defendant concluded

that the amount in controversy exceeded $75,000. Not. of Removal ¶ 16.

              On May 8, 2020, defendant removed the case a second time, asserting diversity

jurisdiction. On June 8, 2020, plaintiff filed a Fourth Amended Complaint (“FAC”), in which he

alleged claims of retaliation under the Philadelphia Fair Practices Ordinance (“PFPO”) and

Pennsylvania Human Rights Act (“PHRA”) (Count I) and a claim of breach of contract (Count

II).

              Plaintiff filed a Motion to Remand on June 8, 2020. Defendant filed its Response on

June 17, 2020, and plaintiff filed his Reply on June 24, 2020. Defendant filed a Motion to

Dismiss plaintiff’s FAC on June 22, 2020. Plaintiff filed his Response on July 6, 2020, and

defendant filed its Reply on July 14, 2020. The Motions are thus ripe for decision.

       III.      LEGAL STANDARD

                 A. Plaintiff’s Motion to Remand

              In the absence of a federal question, removal to federal court requires complete diversity

of citizenship of the parties, that the amount in controversy exceeds $75,000, and that “none of


4
  Plaintiff’s interrogatory response states his next employment lasted from May 2019 to March 2019. Def.’s Not. of
Removal Ex. 1 at 15. Defendant contends that the typographical error is immaterial because, even if plaintiff
returned to work in May 2018, his claim for back pay would exceed $75,000. Not. of Removal ¶ 16 n. 1.

                                                        6
the parties in interest properly joined and served as defendants is a citizen of the State in which

such action is brought.” 28 U.S.C. § 1441(b). “[I]f the case stated by the initial pleading is not

removable, a notice of removal may be filed within thirty days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading, motion, order or other paper

from which it may first be ascertained that the case is one which is or has become removable.”

28 U.S.C. § 1446(b)(3). The thirty-day period begins when defendant “would have known to a

legal certainty that Plaintiff’s damages exceeded $75,000.” Bishop v. Sam’s East, Inc., No. 08-

cv-4550, 2009 WL 1795316, at *2 (E.D. Pa. June 23, 2009).

        In evaluating a motion for remand, “the removal statute should be strictly construed and

all doubts should be resolved in favor of remand.” Abels v. State Farm Fire & Casualty Co., 770

F.2d 26, 29 (3d Cir. 1985). The party asserting federal jurisdiction has the burden of proving

that subject-matter jurisdiction exists. Boyer v. Snap–On Tools Corp., 913 F.2d 108, 111 (3d

Cir. 1990).

              B. Defendant’s Motion to Dismiss

        “The purpose of a 12(b)(6) motion to dismiss is to test the legal sufficiency of the

complaint.” Nelson v. Temple Univ., 920 F. Supp. 633, 634 n.2 (E.D. Pa. 1996). To survive a

motion to dismiss, plaintiffs must allege “sufficient factual matter, accepted as true, to state a

claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal citations omitted). “A claim has facial plausibility when the pleaded factual content

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. In assessing the plausibility of the plaintiff’s claims, a district court first

identifies those allegations that constitute nothing more than mere “legal conclusions” or “naked

assertion[s].” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557, 564 (2007). Such allegations are



                                                   7
“not entitled to the assumption of truth.” Iqbal, 556 U.S. at 679. The court then assesses “the

‘nub’ of the plaintiff[’s] complaint—the well-pleaded, nonconclusory factual allegation[s]”—to

determine whether it states a plausible claim for relief. Id. at 680. “In deciding a Rule 12(b)(6)

motion, a court must consider only the complaint, exhibits attached to the complaint, matters of

public record, as well as undisputedly authentic documents if the complainant’s claims are based

upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d Cir. 2010).

   IV.      ANALYSIS

            A. Plaintiff’s Motion to Remand

         Defendant received plaintiff’s Answers to Interrogatories on April 30, 2020 and removed

the case pursuant to 28 U.S.C. § 1446(b)(3) on May 8, 2020. Plaintiff does not dispute that the

parties are diverse, that the amount in controversy exceeds $75,000, or that defendant is not a

citizen of Pennsylvania. Rather, plaintiff contends removal was improper because

(1) § 1446(b)(3) applies only when the case was not previously removable; and (2) defendant

was on notice that the case was removable more than thirty days before it removed the case.

Mot. Remand at 5-6. The Court addresses each argument in turn.

         Plaintiff alleges that, because this case was previously removable under federal question

jurisdiction—and, in fact, was removed—removal under § 1446(b)(3) is not permissible. Mot.

Remand at 5-6. In response, defendant avers that § 1446(b)(3) permits re-removal when a new

basis for removal arises. Def.’s Resp. to Mot. Remand at 6. The Court agrees with defendant on

this issue. When a defendant properly removes the case on one ground and the case is

subsequently remanded, the defendant is permitted to remove the case a second time if further

developments establish another basis for removal. Whittaker v. CCIS North of Philadelphia, No.

10-cv-1095, 2010 WL 1644492, at *3 (E.D. Pa. Apr. 22, 2010) (in remanding case after plaintiff



                                                 8
withdrew her federal claims, holding that, if plaintiff “attempt[s] to re-plead her [federal] claim

in state court…[d]efendant could once again remove the case”). Therefore, the fact that

defendant has previously successfully removed this case does not prohibit re-removal based on

new developments.

        Second, plaintiff avers that, if the case is removable under § 1446(b)(3), defendant’s

removal is untimely because the Second Amended Complaint, 5 filed on February 3, 2020,

sought damages in excess of $75,000 and defendant did not file its Notice of Removal until May

8, 2020. 6 Mot. Remand at 6. Because more than thirty days passed between the filing of the

Second Amended Complaint, allegedly putting defendant on notice that the case was removable,

and the removal of the case, plaintiff contends the removal is time-barred. In response,

defendant avers that none of plaintiff’s filings stated an amount in controversy, and so it was

unable to determine the amount in controversy until it received plaintiff’s Answers to

Interrogatories on April 30, 2020. Def.’s Resp. to Mot. Remand at 7-8. The Court agrees with

defendant on this issue.

        On April 30, 2020, in addition to his Answers to Interrogatories, plaintiff provided

defendant with his Answers to Requests for Admission, in which plaintiff stated he did not know

whether the amount in controversy exceeded $75,000. Def.’s Resp. to Mot. Remand Ex. 3.

Plaintiff now avers defendant should have known the amount in controversy exceeded $75,000

nearly three months sooner, on February 3, 2020. The Court will not hold defendant responsible

for knowledge about plaintiff’s claim that plaintiff alleges he himself did not possess. Defendant


5
  Plaintiff refers to the Amended Complaint filed on February 3, 2020 as “Plaintiff’s Amended Complaint.” Mot.
Remand at 3. For sake of clarity and consistency, the Court numbers the complaints beginning with the initial
Complaint filed on June 3, 2019. The First Amended Complaint, therefore, was filed on September 19, 2019, after
this case was removed the first time. The complaint filed on February 3, 2020 is the Second Amended Complaint.
6
  Plaintiff also alleges defendant was on notice that the amount in controversy exceeded $75,000 based on the Case
Management Memo (filed in state court February 21, 2020), Third Amended Complaint (filed in state court
February 24, 2020), and the Demand Letter (sent to defendant March 20, 2020).

                                                         9
was first able to calculate to a “legal certainty” the alleged damages from plaintiff’s Answers to

Interrogatories on April 30, 2020, after learning plaintiff was out of work until May 2019.

Bishop, 2009 WL 1795316, at *2. The thirty-day removal period began at that time. Defendant

filed its Notice of Removal eight days later on May 8, 2020. Thus, defendant’s removal was

timely.

          Because § 1446(b)(3) allows defendant to re-remove this case and defendant’s removal

was timely, plaintiff’s Motion to Remand is denied.

             B. Defendant’s Motion to Dismiss

                     1. Retaliation Claim

          The PHRA and PFPO prohibit employers from retaliating against employees for

complaining about or reporting racial discrimination or retaliation. Ahern v. Eresearch Tech.,

Inc., 183 F. Supp. 3d 663, 670 (E.D. Pa. 2016). Retaliation claims under the PHRA and PFPO

are governed by the McDonnell Douglas burden-shifting framework. See Woodson v. Scott

Paper Co., 109 F.3d 913, 920 (3d Cir. 1997) (interpreting the requirements of plaintiff’s PHRA

claim the same as plaintiff’s Title VII claim); Bines v. Williams, No. 17-cv-4527, 2018 WL

4094957, at *5 (E.D. Pa. Aug. 27, 2018) (“The PHRA and PFPO are interpreted consistently.”).

Under the McDonell Douglas framework, a plaintiff first bears the burden of establishing a

prima facie case of retaliation. Moore v. City of Phila., 461 F.3d 331, 340 (3d Cir. 2006), as

amended (Sept. 13, 2006).

          To establish a prima facie case of retaliation, a plaintiff must show that (1) he engaged in

protected activity; (2) the defendant took an adverse employment action against him during or

after the protected activity; and (3) there was a causal link between the protected activity and the

adverse employment action. Id. at 340–41. To prove causation at the prima facie stage, “a



                                                   10
plaintiff need only proffer evidence sufficient to raise the inference that [his] engagement in a

protected activity was the likely reason for the adverse employment action.” Carvalho-Grevious

v. Del. State Univ., 851 F.3d 249, 253 (3d Cir. 2017). This evidence can be (1) an “unusually

suggestive” temporal proximity between the protected activity and the allegedly retaliatory

action, (2) a pattern of antagonism coupled with timing to establish a causal link, or (3) other

“evidence gleaned from the record as a whole from which causation can be inferred.” Farrell v.

Planters Lifesavers Co., 206 F.3d 271, 280-81 (3d Cir. 2000).

        Defendant does not dispute that plaintiff’s termination constituted an adverse

employment action. Mot. Dismiss at 5-8. Defendant claims, however, that plaintiff did not

engage in a protected activity and that, even if he did, plaintiff has failed to allege causation.

The Court addresses each argument in turn.

        Defendant claims “Roberts’ union grievance does not constitute protected activity”

because it did not allege unlawful discrimination. Mot. Dismiss at 5. However, in addition to

his union grievance, plaintiff filed a complaint with the PHRC, alleging discrimination based on

race and sex, which is a protected activity.7 FAC ¶¶ 15-16; Daniels v. Sch. Dist. of Phila., 776

F.3d 181, 195 (3d Cir. 2015). Therefore, the Court concludes plaintiff has alleged that he

engaged in a protected activity.

        Alternatively, defendant claims plaintiff “does not allege facts that, if proven, would

demonstrate a causal connection between his 2014 protected activity and his June 2017

termination more than two and a half years later.” Mot. Dismiss at 6. Defendant alleges that two




7
 The FAC is not clear as to what specific allegations plaintiff made in his union grievance with the International
Association of Machinists and Aerospace Workers. FAC ¶ 16 (“Plaintiff also filed a union grievance with the
International Association of Machinists and Aerospace Workers.”). Regardless of whether plaintiff alleged unlawful
discrimination in that grievance, however, the FAC is clear that plaintiff’s complaint with the Pennsylvania Human
Rights Commission alleged “discrimination based on race and sex.” FAC ¶¶ 14-15.

                                                       11
and a half years is “far too long for an inference of causation to arise based on the temporal

proximity of the two events” and that plaintiff’s other allegations are insufficient to infer

causation. Mot. Dismiss at 6-7. The Court disagrees with defendant on this issue.

         Plaintiff alleges defendant made three attempts to terminate plaintiff’s employment

without cause in the final ten weeks of his probationary period: first by wrongfully accusing

plaintiff of leaving his regularly scheduled work station, which led to a disciplinary hearing;

second by making a false announcement that management was looking for plaintiff so that

plaintiff left his work station; and third by wrongfully accusing plaintiff of breaching the terms

of the Agreement when he left his post with permission to use the restroom. The final accusation

ultimately led to plaintiff’s termination, allegedly in violation of the Agreement.8 Taken

together, plaintiff claims a concerted effort by defendant to retaliate against plaintiff, for filing a

grievance, at the last opportunity before plaintiff’s probationary period ended—as set forth in the

settlement agreement resolving the grievance itself. The Court concludes these allegations are

sufficient to show causation at this stage of the proceedings. See Webb v. Merck & Co., Inc., 450

F. Supp. 2d 582, 601 (E.D. Pa. 2006) (plaintiff alleged a causal connection where the defendant

fabricated accusations against plaintiff, conducted an unfair investigation into the accusations,

ignored plaintiff’s evidence in his defense, and repeatedly attempted to catch plaintiff “making a

reprimandable error”).




8
  Plaintiff alleges the way in which defendant conducted the hearing violated the terms of the agreement because
defendant did not present evidence to support its accusations against plaintiff and plaintiff was not given a
meaningful opportunity to present evidence to defend himself. In fact, at the hearing, plaintiff alleges Manal El-
Nadal, said that he “didn’t have an answer” as to what the accusations against plaintiff were. FAC ¶ 43. Providing
inconsistent answers to a plaintiff regarding his termination is evidence of causation. Farrell v. Planters Lifesavers
Co., 206 F.3d 271, 281 (3d Cir. 2000).

                                                          12
        Because plaintiff has stated a prima facie case of retaliation under the PHRA and PFPO,

defendant’s Motion to Dismiss is denied to the extent that it seeks dismissal of plaintiff’s

retaliation claims. In so ruling, the Court notes that after a plaintiff states a prima facie case of

retaliation, the burden shifts to the defendant to “articulate a legitimate, non-discriminatory

reason for the adverse employment action.” Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir.

2008). Defendant did not provide a legitimate non-discriminatory reason for terminating

plaintiff in this case.

                     2. Breach of Contract Claim

        Defendant next contends plaintiff’s breach of contract claim should be dismissed because

it is subject to the forum selection clause in the Agreement, which requires plaintiff to bring this

action in a state or federal court sitting in Tarrant County, Texas. Mot. Dismiss at 8. “In the

Third Circuit, a valid forum selection clause which allows suit in another federal forum is

enforced by either a motion to transfer venue, pursuant to 28 U.S.C. § 1404(a) [ ] or a motion to

dismiss for failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6).” Kahn v. American

Heritage Life Ins. Co., No. 06-cv-1832, 2006 WL 1879192, at *7 (E.D. Pa. Jun 29, 2006). A

court deciding a motion to dismiss as a means to enforce a forum selection clause, without a

motion to transfer, may nonetheless analyze the motion under the framework of § 1404(a).

Salovaara v. Jackson Nat. Life Ins. Co., 246 F.3d 289, 298-99.

        In this case, defendant moves to dismiss plaintiff’s breach of contract claim “with leave

to refile only in Tarrant County, Texas.” Def.’s Reply to Mot. Dismiss at 5. Because the

ultimate goal of defendant’s motion to dismiss—requiring plaintiff to bring this claim in Tarrant

County, Texas—is the same as that of a motion to transfer—sending the case directly to Tarrant




                                                  13
County, Texas—the Court analyzes defendant’s Motion to Dismiss plaintiff’s breach of contract

claim under the § 1404(a) framework.9

         Section 1404(a) provides that transfer is proper when it is “for the convenience of parties

and witnesses [and] in the interest of justice.” 28 U.S.C. § 1404(a). In the absence of a forum

selection clause, this analysis requires an evaluation of “all relevant factors,” including “the

private and public interests protected by the language of § 1404(a).” Jumara v. State Farm Ins.

Co., 55 F.3d 873, 879 (3d Cir. 1995). The existence of a forum selection clause is not dispositive

of the analysis, however. Id. at 880; see also Jon Feingersh Photography, Inc., v. Pearson

Educ., Inc., 978 F. Supp. 2d 463, 468 (E.D. Pa. 2013) (“To avoid piecemeal litigation, courts

have [ ] refused to enforce a forum selection clause in cases where the forum selection clause

covers only some, but not all of the claims in the action.”). When there is a valid forum selection

clause, the court “must deem the private-interest factors to weigh entirely in favor of the

preselected forum” and thus considers only the public interest. Atlantic Marine Const. Co., Inc.

v. U.S. Dist. Court. for the W. Dist. of. Tex., 571 U.S. 49, 64 (2013). The court, therefore, should

transfer—or dismiss, as in this case—a claim that is subject to a forum selection clause only in

the “unusual cases” in which the public interest in declining to enforce the clause outweighs the

private interest in enforcing it. Id.

         Because the Agreement contains a forum selection clause, the Court considers only

public-interest factors in the second step and will dismiss plaintiff’s breach of contract claim




9
  As an initial matter, § 1404(a) applies only when venue is proper in both the current District and the proposed
transferee court. See Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995). Venue is proper in this District
pursuant to § 1391(b)(2) because a significant portion of the events giving rise to the claim—plaintiff’s employment,
the 2014 grievance, and plaintiff’s termination—occurred in Philadelphia. Venue is also proper in Tarrant County,
Texas pursuant to 28 U.S.C. § 1391(b)(1) because defendant’s principal place of business is located there.

                                                         14
only if those factors outweigh the private interest in enforcing the forum selection clause. 10 The

Third Circuit identified six public-interest factors to consider in conducting the analysis: “[1] the

enforceability of the judgment; [2] practical considerations that could make the trial easy,

expeditious, or inexpensive; [3] the relative administrative difficulty in the two fora resulting

from court congestion; [4] the local interest in deciding local controversies at home; [5] the

public policies of the fora; and [6] the familiarity of the trial judge with the applicable state law

in diversity cases.” Jumara, 55 F.3d at 879-80 (citations omitted).

         The public-interest factors weigh against dismissal of this claim. The two claims in this

case have significant factual overlap, and severance of the breach of contract claim “would harm

judicial economy substantially by requiring duplicative discovery, witness testimony, and

evidentiary development.” In re LMI Legacy Holdings, Inc., 62 B.R. 235, 254 (Bankr. D. Del.

2016); see also Eastcott v. McGraw-Hill Global Education Holdings, LLC, No. 16-cv-904, 2016

WL 3959076, at *3 (E.D. Pa. July 22, 2016) (“Judicial economy heavily favors litigating all

claims together.”). In light of the temporary continuance of civil trials in both this District and in

Texas due to the COVID-19 pandemic, necessitating two trials would serve to further congest

the courts. See Def.’s Mot. Dismiss at 10; Pl.’s Resp. to Mot. Dismiss at 7. The “practicalities

of a transfer” or dismissal would cause further delay in a case that has been pending for over a

year and in which discovery has already begun. Eastcott, 2016 WL 3959076, at *3. Moreover,

defendant conducts business within this District, and the events giving rise to the claim occurred

in this District, “creating a local stake in the outcome of this dispute.” Id.




10
  In his Response, Plaintiff argues the forum selection clause is invalid. Pl.’s Resp. to Mot. Dismiss at 6-7. The
Court does not address this argument because, even assuming the forum selection clause is valid, the public interest
factors weigh against transfer in this case.

                                                         15
        The Court concludes the public factors weigh against transfer and outweigh the private

interest in enforcing the forum selection clause. Therefore, the Court denies defendant’s Motion

to Dismiss.

   V.      CONCLUSION

        For the foregoing reasons, plaintiff’s Motion to Remand and defendant’s Motion to

Dismiss are denied. An appropriate order follows.




                                               16
